Case 9:19-cv-80944-RLR Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO._________________

 REGINALD PIERRE,

                 Plaintiff,

 vs.

 TAVERNA KYMA, INC.,
 a Florida corporation, and PETER
 TSALIAMANIS, individually,

             Defendants.
 ________________________________________/

                                            COMPLAINT

         Plaintiff, REGINALD PIERRE, by and through undersigned counsel, sues the Defendants,

 TAVERNA KYMA, INC., (hereinafter, “Company”), and PETER TSALIAMANIS, individually,

 (hereinafter, collectively referred to as “Defendants”) and alleges as follows:

         1.      Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

 U.S.C. § 201 et seq.

         2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      The unlawful employment practices alleged herein occurred and/or were committed

 within this judicial district.

         4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

 employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 9:19-cv-80944-RLR Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 4



        5.      At all times material hereto, Defendant, Company, was the employer or former

 employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

 ‘employer’ under the FLSA.

        6.      That at all times material hereto, Defendant, PETER TSALIAMANIS, individually,

 acted directly in the interests of his employer, the Defendant, Company, in relation to the Plaintiff,

 and this individual Defendant exercised the requisite legal control and otherwise administered the

 illegal acts as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’

 under the FLSA.

        7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

 engaged in commerce’ within the meaning of the FLSA.

        8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

        9.      Defendants have been at all times material engaged in interstate commerce, and

 Defendants’ annual gross revenues derived from this interstate commerce, upon information and

 belief, are in excess of $500,000.00 for the relevant time period.

        10.     The Plaintiff was hired as a non-exempt employee by the Defendants.

        11.     During his employment, the Defendants however had Plaintiff, a non-exempt

 employee under the FLSA, work in excess of forty (40) hours per work week, but willfully refused to

 properly compensate Plaintiff for such work in violation of the FLSA.

        12.     Specifically, Plaintiff worked approximately 50 hours per week in both bussing (30

 hours per week) and an additional 20 hours per week for cleaning.

        13.     No overtime was factored into these hours.


                                                   2
Case 9:19-cv-80944-RLR Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 4



          14.      After several pay periods where Defendants were paying Plaintiff at $10.00 per hour

 for the cleaning services, Defendants stopped paying Plaintiff altogether for this additional cleaning

 work, yet continued to have Plaintiff clean the restaurant in addition to his normal and regular

 bussing duties.

          15.      This continued on for approximately 18 months where Defendants regularly told

 Plaintiff he would be paid, but no compensation was provided.

          16.      Plaintiff eventually demanded payment, at which point Defendants instead hired a

 cleaning company and stopped requiring the Plaintiff work the unpaid overtime.

          17.      Based upon the hours worked, Plaintiff estimates to be owed $16,972.80.

                                              COUNT I
                                           FLSA - COMPANY

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17

 above.

          18.      Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

          19.      By reason of the intentional, willful and unlawful acts of the Defendant, Company in

 violation of the FLSA, Plaintiff has suffered damages.

          WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

 damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

 attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                           COUNT II
                                    FLSA–PETER TSALIAMANIS

          Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 17 of


                                                     3
Case 9:19-cv-80944-RLR Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 4



 this Complaint.

        20.     Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

 hours per work week pursuant to the FLSA.

        21.     By reason of the intentional, willful and unlawful acts of the Defendant, PETER

 TSALIAMANIS in violation of the FLSA, Plaintiff has suffered damages.

        WHEREFORE,           Plaintiff    demands    judgment    against   the Defendant,      PETER

 TSALIAMANIS for all damages and relief under the FLSA, including liquidated damages (and/or

 pre-judgment interest), attorneys’ fees, costs and expenses, in addition to all other relief this Court

 deems just and proper.

                                         DEMAND FOR JURY TRIAL

        Plaintiff demands a trial by jury on all counts.

        Dated: July 15, 2019.                   Respectfully submitted,

                                                Law Offices of Levy & Levy, P.A.
                                                1000 Sawgrass Corporate Parkway
                                                Suite 588
                                                Sunrise, Florida 33323
                                                Telephone: (954) 763-5722
                                                Facsimile: (954) 763-5723
                                                Email: david@levylevylaw.com
                                                Service Email: assistant@levylevylaw.com
                                                Counsel for Plaintiff

                                                /s/ David Cozad
                                                DAVID M. COZAD, ESQ.
                                                F.B.N.: 333920




                                                    4
